Citation Nr: 1730904	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a postoperative fracture deformity of the index and middle fingers of the right hand.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a chip fractures of the proximal phalanx of the left thumb.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1985 to December 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2008, May 2013, and November 2013 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a September 2014 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

In January 2015, the Board remanded the case for further development.  The development requested having been completed, the case is now appropriate for appellate review.  


FINDINGS OF FACT

1.  Throughout the increased rating period on appeal, the right index and middle finger disability has manifested painful and limited motion of the right thumb, index, and middle fingers; constant pain with multiple daily flare-ups, ankylosis of the middle finger; and a gap of one inch or more between the middle fingertip and palm, with extension limited by no more than 30 degrees.

2.  Throughout the increased rating period on appeal, the left thumb disability has manifested painful motion, but no ankylosis and, at most, a gap of one to two inches between the thumb pad and fingers.  

3.  The Veteran has a combined disability rating of 40 percent; the evidence does not warrant referral for extraschedular consideration to determine whether he is rendered unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for a postoperative fracture deformity of the index and middle fingers of the right hand have not been met for the any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5223 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating, but no higher, for nerve damage to the right hand digits have been met for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8515 (2016). 

3.  The criteria for a disability rating in excess of 10 percent for residuals of a chip fractures of the proximal phalanx of the left thumb have not been met for any part of the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2016).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).




[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Issues

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, throughout the increased rating period on appeal, the Veteran is in receipt of a 20 percent disability rating for his right index and middle finger disability under the provisions of 38 C.F.R. § 4.124a and 4.71a, DC 8615-5223.  He is also in receipt of a 10 percent disability rating for his left thumb disability under the provisions of 38 C.F.R. § 4.71a, DC 5225.    

He contends that he is entitled to a higher disability ratings in light of his constant pain, and, particularly with regard to his right hand, which is his dominant hand, his difficulty performing any tasks with his hands such as carrying or grasping objects.  He contends that this also makes him unemployable.    

DC 8615 contemplates paralysis of the ulnar nerve.  Under that code, a 10 percent disability rating is assigned when there is mild incomplete paralysis, a 30 percent disability rating is assigned when there is moderate incomplete paralysis, a 40 percent disability rating is assigned when there is severe incomplete paralysis, and a 60 percent disability rating is assigned when there is complete paralysis of the nerve.  38 C.F.R. § 4.124a.  

DC 5223 addresses favorable ankylosis of two digits of one hand.  When the index and middle fingers are involved, a 20 percent disability rating is assigned.  The highest, 30 percent, disability rating under this code is only assigned when there is favorable ankylosis of the thumb and any other finger.  38 C.F.R. § 4.71a.  DC 5225 contemplates both favorable and unfavorable ankylosis of the index finger and provides for a 10 percent disability rating.  Id.

At the outset, the Board finds that the left thumb disability is more appropriately rated under DC 5228, which addresses limitation of the thumb.  38 C.F.R. § 4.71a.  Under DC 5228, a 10 percent disability rating is assigned when there is a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The highest, 20 percent, disability rating under DC 5228 is assigned when the evidence demonstrates a gap of more than two inches between the thumb pad and the fingers.  

Turning to the evidence relevant to the rating period on appeal, the Veteran was afforded a VA examination in July 2008.  He reported constant right hand pain rated at a level of 5 out of 10 in severity, and that he took medication two to four times per day with some relief.  He also described left hand pain rated at a level of 4 out of 10 in severity.  He also stated that he experienced numbness in his hands, particularly on the right.  He stated that because he had less sensation in his right hand he was unable to endure cold temperatures and that he worried about getting frostbite.  He reported difficulty lifting, grabbing, pulling, and pushing any objects.  He said that he tended to drop objects because of loss of strength and dexterity in his right hand.  In his left hand, his main complaint was pain rather than functional loss.  He reported flare-ups when he lifted heavy objects or during cold weather.  During flare-ups, he rated his pain at a level of 10 out of 10, alleviated by taking medication and rest.  He had difficulty stating how often flare-ups occurred as they were activity-dependent, but said that they may happen as often as once or twice a day.  

On evaluation of the right hand at the July 2008 VA examination, he was noted to have a mild subluxation of the metacarpophalangeal on the index finger, so the index finger was subluxed over the middle finger.  In addition, he was noted to have a deformity of his middle finger, and this deformity shows evidence of a flexion contracture at the proximal interphalangeal joint which was 30 degrees and a flexion contracture at the distal interphalangeal joint which was 20 degrees.  Dorsiflexion of the right wrist was 30 degrees.  Metacarpophalangeal flexion was 30 degrees, and proximal interphalangeal flexion was 20 degrees.  The Veteran was noted to have limitation of joint movement as far as his index in the proximal interphalangeal joint when the flexion was limited to 20 degrees, and then there was evidence of pain.  In the middle finger, the patient was noted to have limitation of movement at the proximal interphalangeal joint and distal interphalangeal joint.  Flexion was 10 degrees at the proximal interphalangeal joint and less than 5 degrees, barely appreciable, at the distal interphalangeal joint.  The Veteran was able to touch the tip of the thumb to his fingers in his right hand, but had some pain in the ring and little fingers.  He was also able to touch the tips of his fingers to the proximal crease of the palm with some pain.  Strength in the right hand was 4 out of 5.  Dexterity as far as writing and picking up small objects appeared to be normal.  The Veteran had pain especially with apposition of thumb to the fingertips after repetitive movement.  There was no evidence of any incoordination, but there was evidence of fatigability and lack of endurance.  The right hand had decreased sensation to touch, especially in the digits.

Next, evaluation of the left hand at the July 2008 VA examination did not reveal any deformity.  Dorsiflexion was normal at 30 degrees.  Range of motion of the digits including the thumb in the left hand was normal.  However, he had pain and tenderness on movement of the metacarpophalangeal joint in his thumb.  Repetitive movement resulted in increased pain, but no evidence of decreased range of motion.  There was also evidence of fatigability and lack of endurance.  The Veteran was noted to have normal apposition of the thumb and was able to touch the tips of his fingers to the proximal transverse crease normally.  Strength in the left hand was 5 out of 5.  Dexterity was intact.  Sensation in the left hand was intact. 

The Veteran was afforded another VA examination in July 2011.  He continued to report constant pain of the right hand in the thumb, index, and middle fingers which he rated at a level of 4 to 5 out of 10 in severity, increasing to a level of 10 out of 10 with any type of activity.  There was deformity of the right middle finger due to lack of flexion at the interphalangeal joints.  The examiner also noted lack of voluntary movement at the metacarpophalangeal and interphalangeal joints of the left and right thumbs, and index and middle fingers of the right hand.  X-rays revealed degenerative changes at the first metacarpocarpal joint with hypertrophy of the bones.  There was mild subluxation of the first metacarpal laterally.  Degenerative changes were also seen at the interphalangeal joints of the third digit.  There was fixation of the proximal phalangeal shaft with metallic plate and screws.  The VA examiner stated that the hand disabilities would have significant occupational effects due to decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain.  Further, the disabilities would have moderate effects on chores and sports; mild effects on shopping, exercise, traveling, feeding, bathing, dressing, toileting, and grooming; and no effects on recreation.  The VA examiner noted that he had weakness of right hand grip due to problems with flexion of the right middle finger.

An October 2011 private medical treatment note indicates that the Veteran suffered a left wrist crush injury at work in April 2011, and that he had a prior history for left wrist surgery due to a work-related injury at a different job.  

He was afforded another VA examination in March 2012.  The examiner diagnosed residuals of a crush injury to right hand, status post surgery, and residuals of a closed fracture of the proximal phalanx of the left thumb.  The Veteran reported daily pain rated at a level of 4 out of 10.  He described flare-ups with pain rated at a 10 out of 10, which occurred several times per day and lasted minutes to hours.  Aggravating factors included overuse, opening jars, and driving.  On examination, the Veteran had limited or painful motion of right thumb, index, and middle fingers, and of the left thumb.  On the right hand, there was a gap of less than 1 inch (2.5 cm) between the thumb pad and fingers.  On the left hand, the gap was 1 to 2 inches (2.5 to 5.1 cm).  On both sides, pain began at a gap of less than 1 inch.  On the right side, there was a gap of less than 1 inch (2.5 cm) between the index finger and proximal transverse crease of the palm, and a gap of 1 inch or more between the middle finger and palm; painful motion began at a gap of less than 1 inch for both the index and middle fingers.  Extension of the right middle finger was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion); painful motion began at extension of no more than 30 degrees.  After three repetitions of range of motion testing, there was no additional limitation of motion for any fingers.  Functional loss following repetitive use included less movement than normal, weakened movement, excess fatigability, and pain on movement in the right thumb, index, and middle fingers and the left thumb; swelling in the right index finger, and deformity in the right middle finger.  Right hand grip was 4/5, and left hand grip was 3/5.  There was ankylosis of the right middle finger - proximal interphalangeal joint ankylosis flexed to 30 degrees - which resulted in decreased grip strength and trouble opening jars.  The Veteran stated that he wore a brace on his hand constantly.  

In a July 2013 letter, the Veteran stated that he was unable to hold his five-month-old child for more than ten minutes because he would get shooting pain or his hands would give out.  He was also unable to change diapers because he was unable to grasp the tabs to close the diaper, and would not give her a bottle because it caused hand pain and he would drop the bottle.  He reported that his hand went numb or he had shooting pain when driving for too long, and had problems grasping and opening jars.  He stated he had pain, fatigue, weakness, lack of endurance, incoordination, and flare-ups.  His wife described similar limitations in a September 2014 letter.

At the December 2015 VA examination (report was written in June 2016) following the Board's January 2015 remand, the Veteran reported increased stiffness and pain in his right index and middle fingers, with constant pain.  He used braces at night to minimize the pain.  Sometimes, his left thumb hurt when he grabbed something very tightly.  He also stated that he probably had neuropathy in both arms.  When driving, his hand and arm got tingling and numbness from the shoulder up to the hands, which sometimes lasted for hours.  When he shook his arm, it went away.  He reported flare-ups, the frequency of which was variable based on the activity level, but they occurred daily at the end of a work day, and in cold weather he had more problems.  His right hand was weak and gave out when he held onto anything.  He dropped tools from his right hand.  He stated that he had been dealing with numbness of his left hand and wrist for the past decade or more.  Range of motion testing of the right hand fingers revealed no gap between pad of the thumb and fingers of the right hand or between the fingers and palm.  The examiner noted that range of motion contributed to functional loss in that it caused less dexterity and probably also contributed to a feeling of weakness.  Further, pain was noted on examination but did not result in or cause functional loss.   Next, range of motion of the left hand fingers was normal.  There were no gaps between the fingers and thumb or fingers and palm of the left hand, and no pain noted on examination of the left hand.

After three repetitions of range of motion testing, there was no additional functional loss or loss of range of motion.  With repeated use or during flare-ups, the December 2015 VA examiner stated that pain, weakness, and lack of endurance would cause functional loss to the right hand; however, he was unable to describe functional loss in terms of range of motion because the Veteran had no loss of range of motion after three repetitions.  There were no DeLuca factors for the left hand.  Right hand grip was 4/5, and left hand grip was 5/5.  There was no ankylosis in either hand.  An EMG study performed in January 2016 was consistent with moderate left carpal tunnel syndrome, but there was no evidence of right carpal tunnel syndrome, cubital tunnel syndrome on either side, or cervical radiculopathy.  The Veteran reported that he had difficulty grabbing onto anything with his right hand, and felt that his right hand was painful all the time.  He also had difficulty with pushing pulling, lifting and holding onto anything.  

The VA examiner concluded by stating that his disabilities with his right hand have been described over the years very well in more than 6 or 7 compensation examinations done thus far.  Although the residuals of injuries have remained stable over the years, he has increasing pain and disability due to accelerated development of post traumatic arthritis superimposed on his baseline disability.  Arthritis of the dominant hand in normal aging causes problems, and in an individual with baseline disability that has occurred at that early age is perhaps magnified much more.  

With regard to the question of whether the numbness symptoms in the hands are related to the service-connected disabilities, the December 2015 VA examiner stated that paresthesias and sensory symptoms of the hand and fingers could occur due multiple causes, including carpal tunnel syndrome, cubital tunnel syndrome, and cervical radiculopathy, or could also be due to injuries to the upper extremity nerves anywhere from the time they exit the spinal cord to the hands, noting that injuries can always damage the nerves at the site of the injury.  In this case, the January 2016 EMG study showed that the Veteran has no right carpal tunnel syndrome or cubital tunnel syndrome, nor does he have cervical radiculopathy.  Therefore, the examiner stated he has no superimposed nerve conditions that are causing additional neurological symptoms.  However, the examiner stated that some form of local sensory changes of his second and third digits of his right hand have been clearly described in all his prior VA examinations; these changes are permanent due to injury and damage to his digital nerves.  It is important to have fine sensations in thumb, index, and middle fingers which are the key to proper sensory perception by the hands to enable one to perform all and any day to day activities such as typing, buttoning, writing and feeling any object or a surface without seeing.  He clearly stated that he had problems with buttoning and with zippers.  This disability is constant and has not changed much.

With regard to the left hand, the VA examiner noted that the EMG showed carpal tunnel syndrome on the left side, but that the only service-connected disability is a chip fracture of the radial aspect of the proximal phalanx of his left thumb.  Further, he never had any left wrist problems during active service and the wrist problems were never discussed in any of the prior VA examinations done in 1990s.  His left wrist problems are perhaps due to injuries sustained elsewhere after separation from the service.  Moreover, the chip fracture of the left thumb proximal phalanx should not cause any neurological deficits in the hand.  In sum, the neurological symptoms of his left upper extremity are not related to any of his service-connected hand and finger injuries.  
 
After a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for the right index and middle finger disability for the entire increased rating period on appeal.  38 C.F.R. § 4.71a.  Namely, ankylosis has only been demonstrated in one finger, the middle finger.  The current 20 percent disability rating under DC 5223 contemplates favorable ankylosis of two fingers, even though ankylosis has not been found in the index finger.  Moreover, while painful motion has been noted in the right thumb, ankylosis has not been demonstrated, and, moreover, the Veteran does not have service connection for a right thumb disability; thus, DC 5223 does not allow for a rating in excess of 20 percent.  Because ankylosis has only been demonstrated in one finger, the current 20 percent disability rating adequately compensates the Veteran for the painful motion and limited function of the index and middle fingers and the right hand as a whole, including following repetitive use, as well as his flare-ups and weakened hand grip.   

However, in light of the December 2015 VA examiner's finding that the nerves of the right hand digits were likely injured during active service and that this nerve injury is the source of the Veteran's right hand numbness, the Board finds that a separate 10 percent disability rating is warranted under DC 8515, which contemplates mild incomplete paralysis of the median nerve.  38 C.F.R. § 4.124a.  The Board finds that a separate rating in excess of 10 percent for the neurological symptoms is not warranted, as the January 2016 EMG/NCV study was negative for damage to the right median nerve, and the Veteran reports that numbness only occurs with certain activities such as driving.  

In awarding a separate rating for right digit nerve damage, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in this case, the grant of the separate rating for right digit nerve damage under DC 8515 does not constitute pyramiding, as the manifestation of the nerve damage is numbness, while the 20 percent disability rating under DC 5223 compensates the Veteran for his painful and limited motion as well as overall limited function of the hand.  Thus, the symptoms for which these ratings are assigned are distinct and do not overlap.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).

The Board has considered whether any other diagnostic code would allow for a disability rating in excess of 20 percent for the right index and middle finger disability.  However, favorable ankylosis of three, four, or five digits of the right hand is not demonstrated by the evidence (DCs 5220 - 5222), nor is there unfavorable ankylosis of any of the fingers (DCs 5216 - 5219).  38 C.F.R. § 4.71a.  Indeed, as noted above, ankylosis has only been demonstrated in the right middle finger.  The current 20 percent disability rating is based on the Veteran's pain and functional limitations of the right hand as described by both the Veteran and his examining physicians.       

Next, with regard to the left finger disability, after a review of all of the evidence of record, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for any part of the increased rating period on appeal.  While a gap of one to two inches between the thumb and fingers was demonstrated at the March 2012 VA examination, there was no limitation of motion of the thumb at both the July 2008 and December 2015 VA examinations.  Moreover, as noted in the July 2008 VA examination report, the Veteran's main complaint with regard to his left hand has been pain as opposed to functional limitation, and, indeed, the December 2015 VA examiner noted that there were no DeLuca factors contributing to additional loss of motion or function of the left hand.  Therefore, the Board finds that the weight of the evidence is against a disability rating in excess of 10 percent for the left thumb disability, and that the current 10 percent disability rating adequately compensates the Veteran for his pain and limited motion of the left thumb.  

Moreover, the Board finds that a separate rating for left hand numbness is not warranted, as the weight of the evidence demonstrates that the numbness in the left hand is not related to his service-connected left thumb disability.  Namely, the December 2015 VA examiner's opinion - the most probative of record - weighs against the grant of a separate rating.  There are no contrary opinions of record.

The Board has considered the Veteran's statements that his finger disabilities are worse, as well as his report of pain and limited function.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.  

Such competent evidence concerning the nature and extent of the Veteran's finger disabilities has been provided by the medical personnel who have examined him during the current appeal.  The medical findings (as provided in the examination reports and clinical records) directly address the criteria under which these disabilities are evaluated. 

The specific clinical measures of ranges of motion, including examiners' findings and opinions regarding additional limitations of motion due to such factors, have been weighed and considered by the Board.  Such specific measures and findings are of more probative value in determining specific ranges of motion than are general histories or general descriptions of symptoms of pain or limitation, such as this Veteran's report of pain and limited function.  

Thus, the overall evidence does not show that pain or other factors have resulted in additional functional limitation or limitation of motion such as to enable a finding that the disability picture more nearly approximates higher disability ratings under the rating criteria for finger/hand disabilities for any part of the increased rating period on appeal.  

Despite the Veteran's contention of debilitating finger disabilities, the currently assigned disability ratings indicate a significant impact on his functional ability.  Such disability evaluations assigned by VA recognize his pain and limited function, indicating very generally a 30 percent reduction in his ability to function due to his right index and middle finger disability and a 10 percent reduction in his ability to function due to his left thumb disability.  The critical question in this case, however, is whether the problems he has cited meet the next highest level under the rating criteria.  For reasons cited above, the Board finds they do not.  

For these reasons, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against disability ratings in excess of 20 percent for right index and middle finger fracture residuals and in excess of 10 percent for the left thumb disability for the entire rating period on appeal; however, a separate 10 percent disability rating is granted for damage to the nerves of the right hand digits.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.


[CONTINUED ON NEXT PAGE]


Entitlement to a TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  
See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 
4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran contends that he is unemployable due to his service-connected right index and middle finger disabilities.  Specifically, he has stated that he has had to take time off from work due to hand and finger pain and that he drops tools and has difficulty driving.  His past work experience has involved driving trucks.     

Service connection is in effect for the right index and middle finger disability, evaluated as 20 percent disabling; nerve damage to the right hand digits, evaluated as 10 percent disabling; and residuals of a chip fracture of the left thumb, evaluated as 10 percent disabling.  The combined rating is 40 percent with the addition of the bilateral factor, and since his service-connected disabilities involve the upper extremities, they are considered as one disability for TDIU purposes.  However, the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are still not met because he does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  

A TDIU evaluation can still be awarded if it is established by the evidence of record that the service-connected disability has rendered a veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of the Compensation Service for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that referral to the Director of Compensation Service for consideration of an extra-schedular TDIU is not warranted for any part of the rating period on appeal.  In this regard, the preponderance of the evidence is not indicative of a finding that the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

The record does demonstrate periods of unemployment during the rating period on appeal.  For instance, a March 2008 private treatment note indicates he had been unable to work for a year due to non-service-connected cervical spine pain.  Another April 2008 treatment note attributes the cervical spine problem to a post-service work injury when he hit a pothole while driving a truck in 2002 with a reinjury in 2006.  A November 2008 IME report indicates that he had lost two jobs due to neck and back injuries and was currently a warehouse manager.  

The March 2012 VA examination report indicates that he reported that he had been recently fired from his job due to reinjury of the left thumb/hand at work.  A VA Form 21-4192 from Zeller, his former employer, indicates that he worked there from September 2009 to September 2010, when he voluntarily quit his job and received no disability concessions.  The form also indicated that he had lost no time from work due to disability in the year preceding his last date of employment.  

The December 2015 VA examination report indicates that the Veteran had been driving for a transfer company for the last nine months for 8 to 10 hours per day.  Moreover, after acknowledging and discussing the functional limitations caused by his service-connected disabilities in great detail, the VA examiner opined that his left and right hand disabilities did not make him incapable of obtaining or performing any gainful employment.  

In sum, the percentage criteria set forth at 38 C.F.R. § 4.16(a) have not been met, and the evidence does not demonstrate that referral under 38 C.F.R. § 4.16(b) to the Director of Compensation Service for consideration of an extra-schedular TDIU due to his service-connected disabilities is warranted.

The Board acknowledges the statements of the Veteran and his examining physicians that he has significant functional impairment due to his service-connected disabilities, and this is reflected in the currently assigned disability ratings as well as the separate rating for nerve damage awarded herein.  The Board does not doubt that his service-connected disabilities cause significant occupational impairment.  However, while the evidence certainly demonstrates that the Veteran would experience significant occupational impairment due to his service-connected disabilities, the weight of the evidence does not show that that the severity of  symptoms warrant extraschedular consideration by Director of the Compensation Service.  Rather, as discussed above, the most recent evidence (the December 2015 VA examination report) indicates that he is currently employed, and the 2015 VA examiner's opinion provides highly probative evidence against the claim for a TDIU.  Moreover, no physician has opined that he is unemployable due to his service-connected disabilities.  As such, the preponderance of the evidence is against the Veteran's claim. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of June 2008 and October 2013 letters.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements, including his testimony at the September 2014 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2014 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Veteran has been afforded adequate examinations on the issues decided herein.  VA provided the Veteran with examinations in July 2008, July 2011, March 2012, and December 2015, as discussed above.  The Veteran's history was taken, and complete examinations with clinical measures were conducted, to include review of X-ray studies.  Conclusions reached and diagnoses given were consistent with the examination reports, including notation of whether there were additional losses of ranges of motion or function due to factors such as painful motion, weakness, lack of endurance, or incoordination.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the December 2015 VA examination substantially complies with the Board's January 2015 remand directives. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 20 percent for the postoperative fracture deformity of the right index and middle fingers is denied for the entire increased rating period on appeal.

A separate 10 percent disability rating is granted for damage to the nerves of the right hand digits for the entire increased rating period on appeal.  

A disability rating in excess of 10 percent for residuals of a chip fractures of the proximal phalanx of the left thumb is denied for the entire increased rating period on appeal.     

A total rating based on individual unemployability due to service-connected disabilities is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


